FILED IN
KRISTA DILLON                                                       6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
v.                                                                  2/4/2015 8:51:00 AM
                                                                        DEBBIE AUTREY
DENNIS RAYNER AND                                                           Clerk
JOE TEX XPRESS, INC.


                                   NOTICE OF APPEAL

         Pursuant to Texas Rule of Appellate Procedure 25.l(a), Defendants Dennis Rayner and

Joe Tex Xpress, Inc. seek to appeal the Judgment signed on November 6, 2914, by the Honorable

Will Baird, in Cause No. CV40921, Krista Dillon v. Dennis Rayner and·Joe Tex Xpress, Inc., in
     0
62" District Coun, Hopkins County, Texas, to the Sixth Court of Appeals.in Texarkana, Texas.

                                               Respectfully submitted,


                                               FEE, SMJTH, SHARP & VITULLO, L.L.P.




                                               B#!a~~
                                               State Bar No. 00789791
                                              JENNIFER M. LEE
                                              State Bar No. 24049084
                                              Three Galleria Tower
                                              13155 Noel Road, Suite 1000
                                              Dallas, Texas 75240
                                              9721934-91 00
                                              9721934-9200 facsimile

                                              ATTORNEYS FOR DEFENDANTS
                                             JOE TEXXPREss INC
                                             A.ND DENNIS RA rnER.




                                                                                               1
                              CERT\Y\CATE OY SER\'\C¥.

       I hereby certify that a true and correct copy of the foregoing Motion for New Trial has
been forwarded to ail counsel of record on this the 2"d day of Febroary, 2015, pursuant to the
Texas Rules of Civil Procedure, and in the following manner:

       Brent Goudarzi Via facsimile 9031843-2026
       Goudarzi & Young, L.L.P.
       P.O. Drawer 910
       Gilmer, Texas 75644




                                               BRYAN P. REESE




                                          2
                                                                                            2
February 3, 2015              NOTICE OF APPEAL-CIVIL FORM


                             CAUSE NO. CV40921
KRIST A DILLON                                                               IN THE DISTRICT COURT

vs.                                                                          HOPKINS COUNTY, TEXAS
DENNIS RAYNER AND
JOE TEX XPRESS, INC.                                                         62:-: =                      :·
                                                                       ,.,            .
                                                                                              DeputyClerk,
                                    ;:o:                          :-1-
                                    \0 \
                                     ~~~ ·.
                                                      .            ./(l?j
                                                                 .·:s:r-~~
                                             "'"'
                                      ~'""h~··..
                                       ~;.-,,,,, SJa
                                                             ···e;:,
                                                   ........... ,,,,,,,~~                                 3
                                               ,,,,,,,, ....u,,,
                                               1